Affirmed as Modified and Supplemental Opinion on Remittitur filed July 1,
2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00459-CV

    ADVANCED TECHNOLOGY TRANSFER AND INTELLECTUAL
              PROPERTY GROUP LLC, Appellant
                                        V.

                          TRICIA KRENEK, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                  Trial Court Cause No. 18-DCV-250347A

  SUPPLEMENTAL OPINION ON REMITTITUR

      On June 8, 2021, we suggested a remittitur of $10,275 of the attorney’s fees
awarded to appellee Tricia Krenek in the trial court’s judgment. Tex. R. App.
P. 46.3. We stated that, if appellee Tricia Krenek timely filed the remittitur with
the clerk of this court, we would render judgment modifying the trial court’s
judgment to reflect an award of $6,000 in attorney’s fees incurred by attorney
Eddie Krenek and affirming the trial court’s judgment as modified. Id.
      Appellee Tricia Krenek timely filed the suggested remittitur. Accordingly,
we vacate our judgment dated June 8, 2021 and render judgment modifying the
trial court’s judgment to reform it to reflect the $10,275 remittitur and affirming
the trial court’s judgment as modified. Tex. R. App. P. 43.2(b), 46.3.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Wise, Bourliot, and Spain.




                                             2